PER CURIAM:
Plaintiff appellant De Shazo commenced this action against defendant respondents Farm Management Services and certain individuals for breach of a farm lease. Respondents filed a counterclaim alleging that the appellant had breached paragraph VII of the lease by failing to install a ten-inch main irrigation line and.that as a result respondents’ crops were damaged. The case was tried to a jury which returned a verdict in favor of defendant respondents for damage to their crops. Appellant De-Shazo appeals raising two issues.
DeShazo first alleges that “incomplete and erroneous instructions on the measure of damages were given to the jury, while proper instructions as to the measure of damages to crops were omitted.” The trial court had given a general instruction on contract damages. Appellant concedes that this instruction, a modification of IDJI No. 914, is as a general proposition a correct statement of the law. However, appellant asserts that the court should have given a more specific instruction concerning the proper measure of damages to crops. Appellant cites several Idaho cases which have *155set forth a specific formula for the calculation of crop damages. See, e. g., Casey v. Nampa & Meridian Irr. Dist., 85 Idaho 299, 379 P.2d 409 (1963). See also IDJI 912(5). However, no crop damage instruction was requested of the trial court, nor did appellant advise the trial court that the damage instruction given was inadequate. Where, as here, the trial court gives a general instruction on damages which is a correct statement of the law as far as it goes, a party cannot complain on appeal of a failure to give additional, more explicit instructions if none were requested below. E. g., Holland v. Peterson, 95 Idaho 728, 518 P.2d 1190 (1974).
Secondly, appellant alleges error in the admission of defendants’ Exhibits 15 and 16 which were offered after both parties had closed their cases. These two exhibits were prepared by defense witnesses as they were testifying. Respondents claim that it was only through oversight that the exhibits were not marked or offered during their case. However, at the instruction conference respondents moved to reopen the case and offer the two exhibits for illustrative purposes. While the appellant objected because of the lateness of the offer, the trial court overruled the objection and admitted the exhibits. The court asked counsel for appellant whether, in view of the admission of the two exhibits, he would wish to conduct any further examination. Counsel replied that he would not further examine.
 Permitting a party to reopen his case in order to submit additional evidence rests within the sound discretion of the trial court, Loughrey v. Weitzel, 94 Idaho 833, 498 P.2d 1306 (1972), and in the absence of abuse of that discretion the trial court’s action will not be reversed. Where, as here, the exhibits had been prepared by the witnesses while they were testifying in front of the jury, the trial court did not abuse its discretion in permitting respondents to reopen their case and offer the two exhibits for illustrative purposes.
The judgment of the trial court is affirmed. Costs are awarded to respondent. No attorney fees are allowed.